DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statements filed on July 12, 2021, and June 15, 2022, are acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US PG PUB 2016/0341325, hereinafter “Ye”).
Regarding Claim 1, Ye discloses a valve assembly (ann. figs. 3 and 17), comprising: a first mixing valve (100’) and a second mixing valve (100); a housing (10, 10’, 201, 201’, 301, 301’) configured to receive the first mixing valve and the second mixing valve, the housing defining: a first fluid inlet (300, hot fluid inlet, ann. fig. 17); a second fluid inlet (200, cold fluid inlet, ann. fig. 17); a first fluid passage (first fluid inlet chamber ann. fig. 17 and first connecting passage 301, and second connecting passage 301’) comprising: a first fluid inlet chamber (ann. fig. 17) fluidly coupled to the first fluid inlet; a first connecting passage (301’) fluidly coupling the first fluid inlet chamber to the first mixing valve; and a second connecting passage (301) fluidly coupling the first fluid inlet chamber to the second mixing valve; and a second fluid passage (201, 201’) fluidly coupling the second fluid inlet to the first mixing valve and the second mixing valve; and a check valve (233a’, para 0054) coupled to the housing and configured to prevent or substantially prevent fluid from flowing from the first mixing valve to the first fluid inlet chamber.

    PNG
    media_image1.png
    430
    539
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    419
    577
    media_image2.png
    Greyscale

YE – ANNOTATED FIGURES 3 and 17
Regarding Claim 2, Ye discloses the check valve (233a’) is positioned within or near the first connecting passage (301).
Regarding Claim 3, Ye discloses the check valve (233a’) is configured to prevent or substantially prevent fluid from flowing from the first mixing valve (100’) through the first fluid passage (first fluid inlet chamber ann. fig. 17 and first connecting passage 301, and second connecting passage 301’) to the second mixing valve (100).
Regarding Claim 4, Ye discloses the check valve (233a’) is a first check valve (233a’) and the valve assembly further comprises a second check valve (233b’) coupled to the housing (10, 10’, 201, 201’, 301, 301’) and positioned to prevent or substantially prevent fluid from flowing from the first mixing valve (100’) through the second fluid passage (201, 201’) to the second mixing valve (100).
Regarding Claim 7, Ye discloses the housing (10, 10’, 201, 201’, 301, 301’) defines a gap (opening in the center of the hot fluid passage 301, 301’ and cold fluid passage 201, 201’) extending therethrough, wherein the gap extends between the first fluid inlet chamber (ann. fig. 17) and the second fluid passage (201, 201’).
Regarding Claim 8, Ye discloses the housing (10, 10’, 201, 201’, 301, 301’) further defines a valve recess (fig. 3 illustrates a recess for the valve body 21’) that receives the first mixing valve (100’), wherein the first mixing valve seals against the housing to divide the valve recess into a first fluid chamber (ann. fig. 3) and a second fluid chamber (ann. fig. 3), wherein the first fluid chamber is fluidly coupled to the first fluid passage (first fluid inlet chamber ann. fig. 17 and first connecting passage 301, and second connecting passage 301’), and wherein the second fluid chamber is fluidly coupled to the second fluid passage (201, 201’).
Regarding Claim 9, Ye discloses the first mixing valve (100’) seals against the housing (10, 10’, 201, 201’, 301, 301’) to divide the valve recess into the first fluid chamber (ann. fig. 3), the second fluid chamber (ann. fig. 3), and a mixed fluid chamber (16’), wherein the mixed fluid chamber is configured to receive mixed fluid from the first mixing valve (100’).
Regarding Claim 10, Ye discloses the housing further defines a first mixed fluid outlet (16a’) fluidly coupled to the first mixing valve (100’) and a second mixed fluid outlet (16a) fluidly coupled to the second mixing valve (100), wherein the housing (10, 10’, 201, 201’, 301, 301’) is configured such that mixed fluid from the first mixing valve passes out of the housing through the first mixed fluid outlet, and wherein the housing is configured such that mixed fluid from the second mixing valve (100) passes out of the housing through the second mixed fluid outlet.
Regarding Claim 11, Ye discloses the housing defines only one first fluid inlet (300, hot fluid inlet, ann. fig. 17) fluidly coupled to the first fluid passage (301’) and only one second fluid inlet (200, cold fluid inlet, ann. fig. 17) fluidly coupled to the second fluid passage (201, 201’).
Regarding Claim 12, Ye discloses the housing (10, 10’, 201, 201’, 301, 301’) defines a gap extending from a first exterior surface of the housing to a second exterior surface of the housing, and wherein the gap (opening in the center of the hot fluid passage 301, 301’ and cold fluid passage 201, 201’) extends directly between the first fluid passage (first fluid inlet chamber ann. fig. 17 and first connecting passage 301, and second connecting passage 301’) and the second fluid passage (201, 201’).
Regarding Claim 13, Ye discloses a valve assembly (ann. fig. 17 and ann. fig. 3) comprising: a unitary housing (10, 10’, 201, 201’, 301, 301’) defining: a valve recess (ann. fig. 3) configured to receive a mixing valve (100); a hot fluid inlet (300, ann. fig. 17) configured to be fluidly coupled to a supply of hot fluid ; a cold fluid inlet (200, ann. fig. 17) configured to be fluidly coupled to a supply of cold fluid; a hot fluid passage (301, 301’) fluidly coupling the hot fluid inlet to the valve recess; a cold fluid passage (201, 201’) fluidly coupling the cold fluid inlet to the valve recess; and a gap (opening in the center of the hot fluid passage 301, 301’ and cold fluid passage 201, 201’) extending between the hot fluid passage and the cold fluid passage, wherein the gap permits air from the surrounding atmosphere to pass between the cold fluid passage and the hot fluid passage (ann. fig. 17).
Regarding Claim 14, Ye discloses the unitary housing (10, 10’, 201, 201’, 301, 301’) further defines a hot fluid outlet (16a) fluidly coupled to the hot fluid passage and configured to be fluidly coupled to a second mixing valve (100’, 21’).
Regarding Claim 15, Ye discloses the unitary housing (10, 10’, 201, 201’, 301, 301’) further defines a cold fluid outlet (14b) fluidly coupled to the cold fluid passage (201’) and configured to be fluidly coupled to the second mixing valve (100’).
Regarding Claim 16, Ye discloses the unitary housing (10, 10’, 201, 201’, 301, 301’) further defines a mixed fluid outlet (16a) fluidly coupled to the valve recess and configured to receive mixed fluid from the mixing valve (100).
Regarding Claim 17, Ye discloses valve assembly, comprising: a first mixing valve (100) extending along a first longitudinal axis (extending along the valve 100 outlet); a second mixing valve (100’) extending along a second longitudinal axis (extending along the valve 100’ outlet) different from the first longitudinal axis (the first and second longitudinal axes are parallel); and a housing (10, 10’, 201, 201’, 301, 301’) configured to receive the first mixing valve and the second mixing valve, the housing defining: a first fluid inlet (300); a second fluid inlet (200); a first fluid passage (301, 301’) fluidly coupling the first fluid inlet to the first mixing valve and the second mixing valve; and a second fluid passage (201, 201’) fluidly coupling the second fluid inlet to the first mixing valve and the second mixing valve.
Regarding Claim 18, Ye discloses the first longitudinal axis (extending along the valve 100 outlet) is parallel with the second longitudinal axis (extending along the valve 100’ outlet) (the first and second longitudinal axes are parallel).
Regarding Claim 19, Ye discloses the first longitudinal axis (extending along the valve 100 outlet) is offset from the second longitudinal axis (extending along the valve 100’ outlet) (the first and second longitudinal axes are parallel).
Regarding Claim 20, Ye discloses a first portion of the first mixing valve (100) and a second portion of the second mixing valve (100’) extend away from the housing in the same direction (radially outward from the center of the housing opening).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753